There being no evidence in the record that the realty company had dedicated its property to the public service, nor had been willing to sell current to the public, under the holding of this court in Hissem v. Guran, 112 Ohio St. 59, 146 N.E. 808, the Swetland Company is not a public utility. The cases cited on behalf of plaintiff in error were cases in which the companies in question furnished service to the public generally, not confining their services to their tenants and employees — an entirely different situation from that disclosed by this record. Not being a public utility, the Swetland Company cannot be compelled to furnish electricity except pursuant to the terms of its voluntary contract. The petition asks that the Swetland Company be forced to furnish electric current at a price to be fixed by the court, which is less than the price *Page 17 
voluntarily agreed upon by Jonas and the Swetland Company as one of the terms of the lease and as part of the consideration thereof. To state this proposition is to state that the judgment of the Court of Appeals must necessarily be affirmed.
Judgment affirmed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur.